Citation Nr: 9919258	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for asthma and sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from February to June 1964.

Service connection for asthma and sinusitis was denied in an 
unappealed rating action in September 1970.  This appeal 
arises from a decision by the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for asthma and 
sinusitis.  In November 1997 the case was remanded for 
further evidentiary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in September 1970, the RO denied the 
appellant's claim of entitlement to service-connection for 
asthma and sinusitis.  He was notified of this decision and 
of his right to appeal by a letter dated in September 1970, 
but a timely appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for asthma and sinusitis is not new and material.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108 (West 1991 & Supp. 
1996); 38 C.F.R. § 3.156(a) (1998).

2.  The September 1970 rating decision denying service 
connection for asthma and sinusitis is final, and the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 
1991); 38 C.F.R. 3.104(a) (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for service connection for asthma and 
sinusitis was denied by rating decision dated in September 
1970.  Evidence before the RO at that time included the 
veteran's service medical records.  The report of the 
examination for entrance is not in his records.  In March 
1964, the veteran was seen for complaints of difficulty 
breathing at night.  He related a history of hay fever, and a 
family history of asthma.  A treatment note dated in May 1964 
states that the veteran related a family history of asthma 
and episodes of shortness of breath and difficulty breathing 
prior to service.  The diagnoses included bronchial asthma.  
Another May 1964 treatment note states that the veteran made 
a statement that he had had hay fever all his life and that 
he had received an injection at age 18 years.  The note 
states that he had answered "no" for asthma on the form 
when he enlisted.  Another May treatment note states that the 
veteran had acute bilateral frontal and maxillary sinusitis.  
A May 1964 X-ray revealed clouding of both maxillary antra as 
well as the frontal sinuses.  An air fluid level was seen in 
the left frontal sinus.  A subsequent May 1964 X-ray revealed 
air fluid levels in both maxillary antra and some haziness of 
the right frontal sinus.  A narrative summary dated in June 
1964 states that the veteran had a history of allergy, hay 
fever and whistling in his chest for one year.  His past 
medical history included hay fever and allergies since 
childhood.  During service he was on sick call 12 times for 
asthma and sinusitis.  His physical examination was 
essentially within normal limits except for recurrent asthma 
and sinusitis.  The diagnoses were allergic asthma with hay 
fever and chronic sinusitis.  Both were found to have existed 
prior to service.  It was recommended that he be discharged 
for failing to meet procurement medical standards.  

The veteran's service connection claim was denied by rating 
decision dated in September 1970 because the conditions were 
present prior to service.  

The evidence added to the record since the September 1970 
rating decision includes a letter dated in January 1966 from 
the Selective Service System that states that the veteran's 
draft classification was I-Y because his discharge from the 
Army for physical disability was due to asthma-sinusitis.

Also added was a letter dated in May 1976 from Peter H. 
Louie, M.D., that states that the veteran was seen at various 
times from 1963 to 1973 for upper respiratory infection, 
abrasions of the face, sinusitis, paranoia and anxiety 
states.  The letter makes no reference to the etiology of the 
veteran's sinusitis.  

By rating decision dated in June 1976 the RO denied service 
connection because the above letter was of no probative value 
regarding aggravation of a preexisting condition in service. 

Also added were treatment notes dated from April 1972 to 
March 1977 from the Martin Luther King, Jr. Hospital that are 
negative for medical evidence or medical opinions that the 
veteran's asthma and sinusitis had their onset or were 
aggravated during the veteran's active service.  

Private hospital records dated in October 1992 reflect 
treatment for unrelated disabilities.

A November 1992 report from Yasser Omran, M.D., listed the 
veteran's disabilities.  The letter was negative for mention 
of asthma and sinusitis.  

Treatment records dated in March and April 1994 from the R. 
W. Bliss Army Community Hospital were negative for 
complaints, symptoms or findings regarding asthma and 
sinusitis.  

In January 1993, Dr. Omran wrote another letter outlining the 
veteran's conditions.  This letter was also negative for 
mention of asthma and sinusitis.

Treatment records dated from March 1973 to January 1994 from 
the Joel Pomerene Memorial Hospital concern the veteran's 
unrelated conditions.  Bronchitis was diagnosed in March 
1973, but not asthma and sinusitis.  The records were 
negative for medical evidence or medical opinions regarding 
the etiology or aggravation of the veteran's asthma and 
sinusitis or for any links between the veteran's service and 
his bronchitis.  

A Statement in Support of Claim dated in March 1995 from the 
veteran states that he was exposed to chlorine gas when he 
had to take off his gas mask.  He believes that his 
respiratory problems started with that incident because he 
had had no such problems prior to that incident.  His problem 
has gotten worse.  He has a lot of asthma attacks.  He has to 
use an inhaler.  When he applied for jobs he was told he was 
not a veteran.

During the veteran's personal hearing in March 1995, he read 
the above Statement in Support of Claim into the record.  He 
also testified that he never had his condition prior to 
service.  He stated that if he did have it, the service 
aggravated it, but he never had any asthma or breathing 
problems before service.  

Outpatient treatment records dated from September 1980 to 
August 1996 from Kaiser Permanente are negative for 
complaints, symptoms or findings regarding asthma and 
sinusitis.  The records indicate that the veteran sought 
screening for asbestosis in September 1982, but did not seek 
treatment for asthma and sinusitis.

During his hearing before a member of the Board in July 1997 
the veteran testified that he never had asthma, colds, 
pneumonia or sinusitis before the service.  He enlisted in 
Los Angeles, California, and had basic training at Fort Ord, 
which was colder than Los Angeles.  During the service he had 
to take his gas mask off during a training exercise.  He 
thought he was exposed to chlorine and mustard gas.  He had 
trouble breathing from that time on.  He went to a clinic but 
was not hospitalized.  He went to the clinic on a regular 
basis at the end of his tour.  The veteran testified that he 
did not recall saying that he had had a history of hay fever 
and allergies since childhood.

After he got out of service he went to Kaiser.  It would have 
been about 1966.  He had a physical examination when he went 
to work at a shipyard but he does not think they noticed his 
asthma because it comes and goes.  He first started having 
regular problems with his breathing in 1966 or 1967.  He was 
hospitalized once or twice at the Harbor City Kaiser 
Permanente in the 1960s and 1970s.  he has not seen any 
doctors other than those at Kaiser Permanente.  He takes a 
prescription spray when needed, about twice a day.  He has 
been with Kaiser Permanente since he left the service.

Analysis 

When a claim is disallowed, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 5108 (1991).  If 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, 12 Vet App 209 (1999), the en banc Court 
essentially holds that the recent decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
requires the replacement of the two-step Manio test with a 
three-step test. Under the new Elkins test, the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled." 

In Hodge v. West, 155 F.3d 1356 (1998), the Court of Appeals 
for the Federal Circuit replaced the previous standard for 
reopening a final decision on the basis of new and material 
evidence. 

The evidence submitted since the September 1970 rating 
decision included the Selective Service System letter of 
January 1966, which was new; however, the letter did not 
state that the veteran's asthma and sinusitis arose or was 
aggravated during active service.  None of the extensive 
treatment records from the various health care providers 
indicate that the asthma and sinusitis had their onset during 
or were aggravated during the veteran's active service.  

The veteran's March 1995 Statement in Support of Claim, his 
March 1995 testimony and his July 1997 testimony are new, in 
that they were not before the RO in September 1970.  However, 
they are not material.  Although the veteran asserts that his 
asthma and sinusitis were caused by active service, he has 
submitted no medical evidence to substantiate his claim.  
While the veteran is competent to provide an account of his 
symptoms, "the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge".  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  None of the medical 
evidence submitted since the September 1970 rating action 
links the veteran's asthma and sinusitis to his active 
service.  In fact, the most recent treatment records from 
Kaiser Permanente raise doubt as to whether the veteran 
currently has asthma and sinusitis.

Thus, the additional evidence, while new, is not material, 
and even if viewed in the context of all the evidence, both 
new and old, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, after a careful and thorough review of the record, 
it is concluded that the evidence is not material to reopen 
the claim, even under the more liberal standard announced in 
Hodge.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for asthma and sinusitis, thus, 
the claim is not reopened. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals




